Citation Nr: 0008139	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  98-11 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to November 22, 
1996, for service connection for disc herniation at C6-7, 
with radiculopathy and degenerative changes.

2.  Entitlement to an effective date prior to November 22, 
1996, for a grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which, in part, granted service connection 
for disc herniation at C6-7, with radiculopathy and 
degenerative changes and assigned a 60 percent evaluation, 
effective November 22, 1996, and granted TDIU, effective from 
the same date.  The veteran appealed for earlier effective 
dates. 


FINDINGS OF FACT

1  An unappelaed RO decision in May 1994 denied the veteran's 
original claim for service connection for a herniated disc at 
C6-7; the veteran's application to reopen that claim was 
received by the RO on November 22, 1996; and, in a subsequent 
decision, the RO reopened the claim and granted service 
connection for disc herniation at C6-7, with radiculopathy 
and degenerative changes, and assigned a 60 percent rating, 
effective from November 22, 1996.

2.  The veteran's original claim for a TDIU was received by 
the RO on November 22, 1996; prior to that date, it was not 
factually ascertainable that the veteran's service-connected 
disabilities precluded substantially gainful employment.


CONCLUSIONS OF LAW

1.  The correct effective date for the grant of service 
connection and compensation for disc herniation at C6-7, with 
radiculopathy and degenerative changes is November 22, 1996, 
the date of receipt of the application to reopen the claim 
with new and material evidence after a final disallowance.  
38 U.S.C.A. §§ 5110, 7104, 7105 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.400 (1999). 

2.  the criteria for an effective date prior to November 22, 
1996, for entitlement to TDIU have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.340, 3.400(o)(2), 
4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400. 

The record reveals that an unappealed RO decision in May 1994 
denied the veteran's original claim for service connection 
for a herniated disc at C6-7.  The veteran's application to 
reopen that claim was received by the RO on November 22, 
1996.  An August 1997 RO decision reopened the claim and 
granted service connection for disc herniation at C6-7, with 
radiculopathy and degenerative changes, and assigned a 60 
percent rating, effective from November 22, 1996, the date of 
receipt of the reopened claim.  The veteran contends, in 
essence, that he should have been granted an earlier 
effective date as he maintains that prior to November 22, 
1996, he was unable to obtain or retain any kind of 
employment due to his disc herniation as well as other 
service-connected disabilities.

The law provides that the effective date of service 
connection and compensation, based on a claim reopened with 
new and material evidence after a final disallowance, will be 
the date of VA receipt of the claim to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q), (r).  After the RO's last 
final disallowance of the benefit in 1994, the next 
application to reopen the claim was received from the veteran 
on November 22, 1996, and new and material evidence was 
submitted in support of that claim.  The RO subsequently 
assigned November 22, 1996 as the effective date of service 
connection and compensation for the veteran's cervical disc 
disease, and under the cited legal authority such is the 
correct effective date as it is the date of receipt of the 
reopened claim after a final disallowance.  No earlier 
effective date is permitted by law (absent a finding of clear 
and unmistakable error in a prior decision, and such is not 
the subject of the present appeal).

The Board therefore holds that an earlier effective date for 
the grant of service connection and compensation for disc 
herniation at C6-7, with radiculopathy and degenerative 
changes, prior to November 22, 1996, must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

As to the veteran's claim for an earlier effective date for 
the grant of a TDIU, the Board finds that the veteran's claim 
is well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
See Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  The 
veteran filed a formal claim for TDIU on November 22, 1996. 

An increase in disability compensation may be granted from 
the earliest date on which it is factually ascertainable that 
an increase in disability occurred if the claim for an 
increase is received within 1 year from that date. 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The question 
now arises as to whether it was factually ascertainable that 
the veteran's service connected disabilities precluded 
employment within the year prior to November 22, 1996.

According to the law, entitlement to a TDIU requires the 
presence of an impairment so severe that it is impossible for 
the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations essentially establish objective and subjective 
standards for an award of total rating based on 
unemployability.  When the veteran's schedular rating is less 
than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when: 1) if there is 
only one disability, this disability shall be ratable at 60 
percent or more; and 2) if there are two or more 
disabilities, at least one disability shall be ratable at 40 
percent or more, and there must be sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id. A total disability rating may also be 
assigned pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b) for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The basis for the RO's determination that the correct 
effective date for TDIU is November 22, 1996 was that it was 
on that date that the claim was received, along with a 
private examination dated November 1, 1996, in which the 
examiner opined that the veteran's neck condition was 
directly related to the inservice injury in July 1968, and a 
March 18, 1997 VA examiner's opinion which concurred with the 
private examiner's November 1, 1996 opinion.  Also, the grant 
of service connection for disc herniation at C6-7, with 
radiculopathy and degenerative changes, effective November 
22, 1996, and assignment of a 60 percent evaluation, allowed 
the RO to find that the veteran is entitled to a total 
compensation rating based on individual unemployability.  
Thus, the RO's grant of TDIU in August 1997 coincided with 
its grant of service connection for the disc herniation, 
evaluated as 60 percent disabling, effective November 22, 
1996.

In this case, prior to November 22, 1996, the veteran was 
service-connected for compression fracture, L-2 area, 
evaluated as 30 percent disabling; post-traumatic stress 
disorder (PTSD), evaluated as 30 percent disabling; fracture, 
right humerus with scar, flexure aspect, right elbow, 
evaluated as 0 percent disabling; and scar, base of left ear 
canal, with RFB, evaluated as 0 percent disabling.  
Therefore, the veteran did not meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a) prior to 
November 22, 1996, and may not be considered for a total 
disability rating on this basis prior to that time.  In 
addition, the Board finds no evidence of an exceptional 
disability picture in this case.  38 C.F.R. § 4.16(b).  The 
veteran did not require frequent periods of hospitalization 
for his service-connected disorders and it does not appear 
that he sought outpatient treatment for these disorders on a 
sufficiently frequent basis during the relevant time period.  
The relevant medical evidence primarily consists of VA 
outpatient treatment reports, dated between 1995 and 1996, 
April and June 1996 VA examination reports, and a private 
examination dated March 1996 for Social Security 
Administration, none of which contain an opinion to support 
TDIU at that time.  In addition, the Social Security 
Administration's notice of decision granting benefits which 
was dated September 1996, was first received with the 
veteran's TDIU claim on November 22, 1996.  The Board further 
points out that its determination, supra, that the earliest 
effective date for service connection for the veteran's disc 
herniation is November 22, 1996, prevents consideration of 
evidence pertaining to this disability as a basis for an 
effective date prior to November 22, 1996 for TDIU.  See 
38 U.S.C.A. § 5110(a).

Based upon the medical evidence, the Board finds that the 
preponderance of the evidence shows that it was not factually 
ascertainable that the veteran's PTSD, fracture, right 
humerus with scar, flexure aspect, right elbow, and scar, 
base of left ear canal, with RFB, were of such severity that 
they warranted a grant of TDIU rating at any time during the 
one year period prior to November 22, 1996.  As to evidence 
that could be construed as an informal claim for a TDIU, 
there is a VA hospital discharge summary dated in April 1996 
that includes a reference to the veteran being unemployable, 
but the medical evidence dated proximate to that time, and 
the remaining medical records on file prior to November 22, 
1996, do not show that the veteran was unemployable due 
solely to his service-connected disabilities.  Thus, even if 
any of the VA medical records or written submissions received 
prior to November 22, 1996, could be construed as an informal 
claim, the provisions of 38 C.F.R. § 3.155 do not benefit the 
veteran because entitlement to TDIU was not factually 
ascertainable from the record prior to November 22, 1996.  It 
is again pertinent to note that service connection was not in 
effect for cervical disc disease prior to November 22, 1996.  
The Board therefore concludes that the correct effective date 
is the date that the RO received the veteran's claim, i.e., 
November 22, 1996, and, therefore, an earlier effective date 
is not warranted.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

As the preponderance of the evidence is against the claim for 
an earlier effective date for a TDIU, the benefit of the 
doubt doctrine is not applicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

Entitlement to an effective date prior to November 22, 1996, 
for the grant of service connection for disc herniation at 
C6-7, with radiculopathy and degenerative changes is denied.

Entitlement to an effective date prior to November 22, 1996, 
for the grant of TDIU is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

